Citation Nr: 1540078	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  08-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness (such as Meniere's disease), to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

This case was previously before the Board.  Initially, in September 2011, the Board in pertinent part denied entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected disability.  The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Order, the Court vacated the Board's September 2011 decision and remanded the case to the Board for development consistent with a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran).  Pursuant to the May 2012 JMPR, the issue was remanded for further development by the Board in September 2012.  A February 2013 Board decision again denied the claim for service connection for dizziness, and in January 2014 the Court again remanded the claim to the Board for development consistent with a JMPR. Specifically, the January 2014 JMPR found that there was not substantial compliance with the Board's remand directing a complete rationale for the opinion provided regarding the possibility of aggravation of the claimed disability by the Veteran's service-connected disabilities.  In July 2014 and May 2015, the Board remanded the claim for additional medical opinions.  It now returns for appellate review.  

The Veteran provided testimony at hearings conducted before personnel at the RO in August 2007 and February 2008.  Transcripts from both hearings are of record.  

As noted in the May 2015 Board remand, the issue of increased evaluations for service-connected hearing loss and tinnitus were raised by a September 2014 VA-Form 21-4142, and although referred to the RO from the Appeals Management Center in July 2015, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  They are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating entitlement to service connection for a disability manifested by dizziness (such as Meniere's disease), to include as secondary to service-connected disability.  See 38 C.F.R. § 19.9 (2014).

Initially, the Board finds the June 2015 addendum medical opinion does not comply with the Board's May 2015 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the May 2015 Board remand directed an addendum medical opinion be obtained, because the January 2015 medical opinion was inadequate in an identical manner as the prior October 2012 medical opinion.  Specifically, each provided a conclusory statement without providing an adequate basis for such.  Unfortunately, the June 2015 VA examiner again provided an opinion without an adequate basis in exactly the same manner.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The June 2015 VA examiner opined the Veteran's hearing loss and tinnitus were caused by acoustic trauma and Meniere's disease was caused by post infectious blunt trauma or idiopathic cause and further stated the disease will follow the course without being influenced by the Veteran's existing hearing loss and tinnitus.  The June 2015 VA examiner opined that the symptoms of acoustic trauma do not alter the frequency nor the severity of the recurring episodes of vertigo that the Veteran experiences and the inner ear assault of the acoustic trauma of the cochlea does not cause nor aggravate the vestibular system of the Meniere's patient.  However, again such does not provided the reasoning behind the opinion, for instance on what basis did the VA examiner find the symptoms of acoustic trauma do not alter the frequency nor the severity of the recurring episodes of vertigo that the Veteran experiences or on what basis did the VA examiner find Meniere's disease will follow the course without being influenced by the Veteran's existing hearing loss and tinnitus.  Without such reasoning the Board cannot consider and weigh the opinion against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, the Board finds another VA opinion is warranted to address the claim on a direct incurrence basis.  A February 2008 VA examination report stated, in pertinent part, that Meniere's disease could not with any certainty be connected to the associated hearing loss but Meniere's disease, over a period of time results in sensorineural hearing loss, which is actually fluctuating hearing loss where it goes down during the attacks then recovers or improves but slowly over a period of time would result in a more permanent loss of hearing in one ear or if the disease became to involve both ears, then hearing loss in both ears on a permanent basis, but there was no way to connect it to the service-connected hearing loss.  The February 2008 VA examiner further stated that the Veteran's symptoms and history were highly consistent with Meniere's disease and his hearing loss would seem to be possible in part from Meniere's, but such could not be connected to the noise exposure during military service.  

Thus, although the February 2008 VA examiner reported Meniere's disease is often characterized by fluctuating hearing loss, the February 2008 VA examiner did not address an April 1967 service treatment record which noted high frequency hearing loss nor did such address November 1969 and December 1969 service treatment records which reported nausea and vomiting.  Moreover, now of record is a September 2014 statement from the Veteran's former spouse in which she reported the Veteran's dizziness onset during their first year of marriage in 1969.  Thus, the Board finds a remand is warranted in order to obtain a VA examination to address the etiology of any disability manifested by dizziness and to determine whether such is caused or aggravated by the Veteran's service-connected hearing loss and/or tinnitus in order to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination for entitlement to service connection for any disability manifested by dizziness, from a suitable examiner other than the June 2015 VA examiner.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following questions:

Whether it is at least as likely as not (50 percent probability or more) that any identified chronic disability manifested by dizziness, was present in service, was caused by service, or is otherwise etiologically related to service?  

The VA examiner should consider the evidence of record, including an October 2012 hearing loss and tinnitus examination report, which noted vertigo is a co-symptom, along with hearing loss and tinnitus, of Meniere's disease, and the Veteran's hearing loss during service, including as documented in an April 1967 service treatment record, which noted high frequency hearing loss.  In this regard, the VA examiner should determine if the in-service hearing loss was a symptom of Meniere's disease.  

Additionally, the VA examiner should consider the November 1969 and December 1969 service treatment records which documented nausea and vomiting, and a September 1969 statement from the Veteran's former spouse in which she reported the Veteran experienced dizziness symptoms during their first year of marriage in 1969.  

Whether it is at least as likely as not (50 percent probability or more) any identified disability manifested by dizziness was caused or aggravated by service-connected bilateral hearing loss and/or tinnitus?

The VA examiner should consider the September 2014 medical letter from the Veteran's son, who is also a physician, in which he stated in part, although it is not the only cause of dizziness and vertigo, hearing loss and vertigo are most definitely linked in many cases.

If aggravation is found, the examiner should also attempt to establish the baseline of disability affecting the Veteran's identified vestibular disorder, before the aggravation.  If it is not possible to make this distinction, then a rationale must be provided as to why this is the case

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The rationale for each opinion expressed must also be provided.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

